Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing labels for fig. 1 appear to be unclear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 ????are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon, US 2017/0271312. 
Regarding claim 1, Kwon teaches (figs. 1-3 and related text) a flexible thin film transistor (TFT on flexible substrate, hence TFT is flexible), comprising: a substrate (100); an active layer (210) formed on the substrate (100); 5a gate electrode (220) formed on the active layer (210); and an organic insulation (115 [0062]) layer formed on the gate electrode (210).  
Regarding claim 2, Kwon teaches further comprising: an inorganic insulation layer (117, [0062]) formed on the organic insulation layer (Kwon teaches, if single layer is used, 115 is organic and 117 is inorganic).  

Regarding claim 4, Kwon teaches the organic insulation layer is further doped with an inorganic material (117 is inorganic, depositing 117 on 115 introduces dopant). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jin et al., US 2014/0332767.
Regarding claim 9, Kwon teaches a buffer layer (111) formed between the substrate (100) and the active layer (210); a gate insulation layer (113) formed between the active layer (210) and the gate electrode (220).
However Kwon does not explicitly teach a capacitance insulation layer formed between the gate electrode and the organic 25insulation layer.
Jin teaches the use of a gate insulation (140) of either a single layer or a plurality of layers [0026] in order to repair the thin film transistor more easily [0013].
Kwon and Jin are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon with Jin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Kwon to include more than one gate insulating layer as taught by Jin in order to in order to repair the thin film transistor more easily [0013]. The combined structure of Kwon 
Regarding claim 1014, Kwon does not explicitly teach forming a capacitance insulation layer on the gate electrode; forming a capacitance metal on the capacitance insulation layer; and forming the organic insulation layer on the capacitance metal.
Jin teaches the use of a gate insulation (140) of either a single layer or a plurality of layers [0026] in order to repair the thin film transistor more easily [0013], forming a capacitance metal (138) on the capacitance insulation layer in order to repair the thin film transistor more easily [0013].
Kwon and Jin are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon with Jin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Kwon to include the capacitance metal 138) on the capacitance insulation layer. 


and forming the organic insulation layer on the capacitance metal


Regarding claim 13, Kwon teaches forming at least one buffer layer (111) on the substrate (100); and disposing the active layer (210) on the at least one buffer layer (111).  

Regarding claim 11, Kwon teaches forming an inorganic insulation layer on the organic insulation layer (115, Kwon teaches, if single layer is used, 115 is organic and 117 is inorganic).  

12. The manufacturing method according to claim 11, wherein forming the inorganic 12Attorney Docket No. 5362-00008-US Client Ref. No. 17-1954US insulation layer comprises: depositing a thin layer of the inorganic insulation layer on the organic insulation layer by chemical vapor deposition or film formation; exposuring, developing and etching the inorganic insulation layer; and  5depositing a metal onto the organic insulation layer by physical vapor deposition.  

  
5. The flexible thin film transistor according to claim 2, wherein a thickness of the inorganic insulation layer is within a range of 45 nm to 55 nm.  
156. The flexible thin film transistor according to claim 5, wherein the thickness of the inorganic insulation layer is 50 nm.  
7. The flexible thin film transistor according to claim 1, wherein a thickness of the organic insulation layer is within a range of 300 nm to 450 nm.  
8. The flexible thin film transistor according to claim 7, wherein the thickness of the 20organic insulation layer is 350 nm.  
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811